Exhibit 10.31 FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT is made as of June 26, 2009 (the "Fourth Amendment to Restated Credit Agreement," or this "Amendment"), among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company ("Borrower"), each lender from time to time party hereto (collectively, the "Lenders"), and CITIBANK, N.A., a national banking association, in its capacity as Administrative Agent ("Administrative Agent"). R E C I T A L S A.Borrower, the Lenders, and the Administrative Agent are parties to that certain First Amended and Restated Credit Agreement dated as of February14, 2008, and as amended by a First Amendment to First Amended and Restated Credit Agreement dated as of May15, 2008, and as amended by a Second Amendment to First Amended and Restated Credit Agreement dated as of October 22, 2008, and as amended by a Third Amendment to First Amended and Restated Credit Agreement dated as of February 18, 2009 (collectively, the "Original Credit Agreement"). B.Borrower has requested certain amendments to the Original Credit Agreement as hereinafter provided. NOW, THEREFORE, in consideration of these premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Same Terms.All terms used herein which are defined in the Original Credit Agreement shall have the same meanings when used herein, unless the context hereof otherwise requires or provides.In addition, all references in the Loan Documents to the "Agreement"shall mean the Original Credit Agreement, as amended by this Amendment, as the same shall hereafter be amended from time to time.In addition, the following terms have the meanings set forth below: "Effective Date" means June 26, 2009. "Modification Papers" means this Amendment and all of the other documents and agreements executed in connection with the transactions contemplated by this Amendment. 2.Conditions Precedent.The transactions contemplated by this Amendment shall be deemed to be effective as of the Effective Date, when the following conditions have been complied with to the satisfaction of Administrative Agent, unless waived in writing by Administrative Agent: A.Fourth Amendment to Restated Credit Agreement.This Fourth Amendment to Restated Credit Agreement shall be in full force and effect. B.Fees and Expenses.Administrative Agent shall have received payment of all out-of-pocket fees and expenses (including reasonable attorneys' fees and expenses) incurred by Administrative Agent in connection with the preparation, negotiation and execution of the Modification Papers. C.Representations and WarrantiesAll representations and warranties contained herein or in the documents referred to herein or otherwise made in writing in connection herewith or therewith shall be true and correct with the same force and effect as though such representations and warranties have been made on and as of this date. 3.Amendments to Original Credit Agreement.On the Effective Date, Section 9.18 of the Original Credit Agreement shall be amended to read in its entirety as follows:: "The Borrower will not, and will not permit any Subsidiary to, enter into any Swap Agreements with any Person other than (a) Swap Agreements in respect of commodities (i) with an Approved Counterparty and (ii) the notional volumes for which (when aggregated with other commodity Swap Agreements then in effect other than basis differential swaps on volumes already hedged pursuant to other Swap
